Citation Nr: 1640681	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for vision loss.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to service connection for an acquired psychiatric disability, claimed as depression, was raised by the Veteran in January 2010. Although the Veteran was provided with a subsequent development letter per the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) in June 2010, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran currently suffers from vision loss.

2. The Veteran was exposed to thorazine during service. 

3. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's current vision loss was incurred in or is otherwise etiologically related to service, including his in-service exposure to thorazine. 

4. The Veteran's service-connected disabilities combine to a 10 percent rating as of April 25, 2006.
5. The most probative evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for service connection for vision loss have not been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015).

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated August 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records, VA and private treatment records, and Social Security Administration (SSA) records. Further, the Veteran underwent VA eye examinations in May 2009 and May 2011, and an addendum opinion was obtained in August 2011. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions expressed. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in August 2012, the Veteran was afforded a videoconference hearing before the undersigned VLJ during which the Veteran presented oral arguments in support of his claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Further, the VLJ solicited information as to any potentially outstanding evidence, and the Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 



Stegall Considerations

These claims were most recently remanded by the Board in March 2015 to allow for additional development. At that time, the RO was instructed to obtain the Veteran's VA treatment records from April 2012 to the present; to obtain a copy of all disability benefits determinations from the State of Indiana; to obtain additional employment information from the Veteran; to readjudicate the matters on appeal; and to issue a Supplemental Statement of the Case (SSOC) if either claim was not granted.

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, VA treatment records dated April 2012 to March 2016 have been associated with the claims file. In July 2015, the Veteran submitted an updated statement regarding his employment history. Although the RO solicited disability benefits records from the Indiana State Adjutant's Office in June 2015 and October 2015, no response was forthcoming. As such, the claims were readjudicated and an SSOC was issued in April 2016. 

Accordingly, the Board finds that there has been substantial compliance with its March 2015 remand directives. The Board will therefore review the merits of the Veteran's claims. 

Vision Loss

The Board first turns to the Veteran's claim for entitlement to service connection for vision loss. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards to the instant case, the Board first finds that the Veteran currently suffers from vision loss. The Veteran has been in receipt of SSA disability benefits for blindness and low vision since April 2008. Further, VA examiners diagnosed the Veteran with bilateral atrophic maculopathy, narrow angles without history of angle closure glaucoma, and legal blindness in May 2009, and again with bilateral atrophic maculopathy in May 2011. Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent evidence of an in-service event. Specifically, the Veteran contends that his vision loss is due to his in-service use of thorazine (chlorpromazine). The Board finds the Veteran's testimony regarding such exposure to be both competent and credible. A veteran is competent to report that which he has observed with his own senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002). Further, the Veteran's testimony is supported by his service treatment records (STRs), which indicate that the Veteran sought treatment for a psychiatric condition during service. As a result, the Veteran was treated with 25 milligrams (mg) of thorazine from at least March to April 1972, during his period of active duty. Accordingly, the Board finds that the second Shedden element has been met.
However, the Board finds no nexus exists between the Veteran's current vision loss and his in-service exposure to thorazine. There are conflicting opinions of record in this regard.  

The Veteran first underwent VA eye examination in May 2009. As indicated above, the Veteran was diagnosed with bilateral atrophic maculopathy, narrow angles without history of angle closure glaucoma, and legal blindness at that time. In addressing the etiology of these disabilities, the VA examiner noted the Veteran's contention that his vision loss was caused by thorazine use during service. The VA examiner indicated that upon examination, the Veteran presented with bilateral atrophic macular changes with 20/400 level vision loss, normal color vision, normal fields, and an abnormal electroretinography (ERG) on past examination.  It was noted that thorazine toxicity typically occurs at dosages of 1,200 mg to 1,400 mg daily for a period of 12 months, and regression has been seen with discontinuation of the drug. Patients normally have other indicators of toxicity, including pigmentation of cornea, iris, lens, and adnexa. Therefore, the examiner indicated that he was unable to resolve the nexus inquiry without resorting to mere speculation, such that he recommended further consultation with a retina specialist to investigate heredity link to vision loss. Accordingly, the Board affords limited probative value to the May 2009 examiner's report, which provides valuable insights into the Veteran's medical history and thorazine toxicity in general, but stops short of providing a definitive nexus opinion. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).

The Veteran subsequently underwent VA eye examination in May 2011, and was diagnosed with bilateral atrophic maculopathy at that time. However, the VA examiner similarly declined to provide an opinion regarding etiology, noting that the Veteran received private eye treatment in October 2004 and underwent fluorescein angiography, full ERG, multifocal ERG, and humphrey visual field testing at that time. The differential diagnosis included toxic maculopathy from thorazine use and retinitis pigment variant. As such, the May 2011 examiner recommended that the Veteran be seen by a retinal specialist for further testing. Here, the Board offers minimal probative value to the May 2011 examination report, which did not include review of the Veteran's service or VA records and failed to provide a nexus opinion due to limitations of the medical examiner. Id.; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual basis).

Nonetheless, a VA addendum opinion was obtained in August 2011. Per the RO's instructions that the examination be conducted by a retinal specialist, the August 2011 opinion was provided by the chief ophthalmology surgeon at the Indianapolis VA Medical Center. Upon review of the entire claims file, the VA examiner opined that the Veteran's maculopathy/retinopathy was not caused by or the result of treatment with thorazine. In support of this contention, the VA examiner noted that thorazine toxicity is a reported but rare cause of maculopathy. Here, the Veteran's dosage of the drug-25 to 50mg PRN, or as occasion requires-was low compared to dosages reported to have caused maculopathy (greater than 2,400 mg per day for one year). Further, the Veteran did not develop severe loss of visual acuity until many years after ingesting thorazine, as evidenced by documented visual acuities in June 1991 of 20/20 for the right eye and 20/40 for the left eye.  It was noted that visual loss from thorazine toxicity would be expected to have begun much sooner. Additionally, the examiner opined that, if the Veteran's visual loss were caused by thorazine, visual loss would be expected to improve after cessation of the drug, and would not be expected to be progressive. Finally, there was no documentation in the record that the Veteran was treated with chloroquine.

The Board affords significant probative value to the August 2011 addendum opinion, which is definitive and supported by a detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Said rationale was derived from a detailed analysis of the Veteran's medical history, engages a thorough analysis of the impact of thorazine toxicity on vision loss, and is supported by the May 2009 VA examiner's report. In affording the August 2011 addendum such probative value, the Board finds that no nexus exists between the Veteran's current vision loss and his in-service thorazine use. 

In making this determination, the Board does not disregard several contentions made by the Veteran. First, the Veteran has repeatedly asserted a nexus between his current vision loss and his in-service thorazine use. However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his vision loss. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Further, the Veteran has asserted that his private treatment records indicate a link between his in-service thorazine use and his current vision loss. However, upon review, the Board finds that these records are not of sufficient probative value to overcome the weight of the August 2011 VA addendum opinion. 

In that regard, a June 2005 private treatment letter from Dr. T. Ciulla notes only that the Veteran's in-service thorazine use was a possible cause of his current vision loss, as thorazine can cause toxic retinopathy. However, the physician does not assert a definitive link between the Veteran's thorazine use and his current disability. See Nieves-Rodriguez, 22 Vet. App. at 302-04. Further, Dr. Ciulla reports that the Veteran's thorazine use extended from 1970 to 1972. However, the Veteran's STRs do not support this contention, and note only a brief, two-month period of use in 1972. See Reonal, 5 Vet. App. at 461. 

Further, a subsequent February 2008 treatment letter from Dr. J. LaTona acknowledges the Veteran's use of thorazine during service, but clearly states that the physician was not in a position to postulate if thorazine was the cause of the Veteran's maculopathy. As such, these private treatment letters are not sufficient to place the evidence in equipoise as to an etiological relationship to service.

Additionally, an October 2004 letter from Dr. Ciulla and a June 2005 letter from Dr. G. Waters refer to the Veteran's reports of possible chloroquine use during service, and assert that the Veteran's current vision loss may be due to chloroquine toxicity. However, neither physician offers a more definitive nexus opinion. See Nieves-Rodriguez, 22 Vet. App. at 302-04. Further, the Board has been unable to corroborate the Veteran's reports of chloroquine use during service. The Veteran's STRs are silent as to in-service treatment with chloroquine. Additionally, chloroquine is most commonly prescribed as an antimalarial medication, and the Veteran's service records do not indicate deployment to any region necessitating such preventive medication. Accordingly, the Board does not find sufficient evidence of chloroquine use during service or of a causal nexus between such alleged exposure and the Veteran's current vision loss.

Finally, the Board does not overlook the Veteran's reports of chronic vision loss. Presumptive service connection based upon continuity of symptomatology can be established for those chronic diseases set forth in 38 C.F.R. § 3.307(a)(2), 3.309(a) (2015). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, none of the Veteran's diagnosed eye conditions qualify as such a chronic disease. Further, the Veteran has not asserted that his vision loss came to manifest within one year of his separation from service. Id. As such, presumptive service connection is not available for this claim. 

Accordingly, the Board finds that the competent, probative evidence of record does not establish a link between the Veteran's service and his current vision loss. As such, the service connection claim is denied.  

TDIU

The Board now turns to the Veteran's claim for entitlement to a TDIU.

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more. If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2015). In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; 
(3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a) (2015).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations. 38 C.F.R. § 4.16(b). In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

Here, review of the claims file indicates that the Veteran is not schedularly entitled to a TDIU during any time of the period on appeal. Effective April 25, 2006, the Veteran is service-connected for the following disabilities: (1) Tinnitus, rated as 10 percent disabling; and (2) hearing loss, rated as 0 percent disabling. The combined evaluation for these disabilities is 10 percent. As such, the Veteran is not schedularly entitled to a TDIU. See 38 C.F.R. § 4.16 (2015).

Further, the Board does not find that the Veteran's service-connected disabilities preclude his substantial and gainful employment. In September 2008 and July 2015 lay statements, the Veteran reported that he was employed on the Chrysler assembly line from September 1995 to March 2008. The Veteran then left his position with Chrysler because he was unable to perform work-related tasks due to his poor eyesight, such that his vision posed a high-risk safety hazard. See Layno, 6 Vet. App. at 469.

The Veteran's contentions are largely supported by the evidence of record. Buddy statements dated February 2008 and March 2008 indicate that the Veteran's vision had deteriorated to such an extent that he was unable to perform work-related tasks. Further, the Veteran's vision loss made it difficult for him to utilize the safety shields required by Chrysler, and placed him at great risk of being harmed by vehicles commonly operated in the Veteran's work space. As a result, the Veteran was awarded SSA disability benefits in April 2008 due to a primary diagnosis of blindness and low vision, with no secondary diagnosis listed. 

As such, the competent evidence of record does not establish that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected tinnitus and hearing loss. Instead, the Veteran and several witnesses have identified the cause of his unemployability as his vision loss, which remains a nonservice-connected disability for those reasons set forth in greater detail above.   

Even if the Veteran were to be awarded service connection for his vision loss, the evidence of record does not definitively identify this disability as the cause of his unemployability. A May 2008 statement from the Veteran's former employer notes only that the Veteran's position was voluntarily terminated, for a one-time payment of $100,000. During the August 2012 videoconference hearing, the Veteran testified that he ultimately left his position with Chrysler after receiving a buyout offer that was extended to several employees. As such, the competent evidence of record does not clearly establish that the Veteran's vision loss was productive of unemployability. 

Finally, the Board notes the total absence of any evidence from the record identifying the Veteran's service-connected audiological disabilities as the cause of his unemployability. During the Veteran's August 2012 videoconference hearing, he noted only that his service-connected disabilities caused some difficulty hearing. This caused the Veteran to feel threatened in public, such that he was unable to see or hear a car approaching. However, the Veteran most commonly identifies his vision loss as the cause of his unemployability, and does not assert a link between his audiological disabilities and his current employment status.         

Accordingly, the Board finds that the preponderance of the most probative evidence of record does not establish that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. As such, entitlement to a TDIU is denied.  


ORDER

Entitlement to service connection for vision loss is denied.

Entitlement to a TDIU is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


